                      Case 19-03535-lkg    Doc 9   Filed 07/02/19   Page 1 of 1



                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                                            In Proceedings
                                                                                  Under Chapter 13
Gary M. Lager and Constance S Lager
                                                                                  BK 18−31706−lkg
               Debtor(s)
Gary M. Lager et al.
                                                                                  ADV
                                                                                  19−03535−lkg
               Plaintiff(s),
 vs.
Ditech Financial LLC
               Defendant(s).


                                   ENTRY OF DEFAULT

      It appears from the record that the following defendant(s) failed to plead or otherwise defend
in this case as required by law.



                   Ditech Financial, LLC



       Therefore, default is entered against the defendant as authorized by Bankruptcy Rule 7055.


DATED: July 2, 2019
                                                                               Donna N Beyersdorfer
                                                                          CLERK OF THE BANKRUPTCY COURT
